As filed with the Securities and Exchange Commission onAugust23, 2007. Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XEDAR CORPORATION (Name of small business issuer in its charter) Colorado 7370 84-0684753 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (303)377-0033 (Address and telephone number of principal executive offices) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Address of principal place of business or intended principal place of business) Steven M. Bragg 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (303)377-0033 (Name, address and telephone number of agent for service) Copies to: Thomas S. Smith, Esq. Sean C. Stewart, Esq. Castle Meinhold & Stawiarski LLC 999 Eighteenth Street, Suite 2201 Denver, Colorado 80202 (303) 865-1607 (303) 865-1707 (Fax) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box: ý If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common stock, no par value 12,445,661 $3.35 $41,692,964.35 $1,280.00 Totals 12,445,661 $3.35 $41,692,964.35 $1,280.00 (1)In addition to the number of shares set forth above, the amount to be registered includes any shares of common stock issued as a result of stock splits, stock dividends and similar transactions in accordance with Rule416. (2)The Proposed Maximum Offering Price Per Share and the Proposed Maximum Aggregate Offering Price in the table above are estimated solely for the purpose of calculating the registration fee pursuant to Rule457(c) promulgated under the Securities Act of 1933, as amended, based on the average of the bid and asked price per share of the common stock as of August 20, 2007, as reported on the NASDAQ over-the-counter bulletin board (OTC.BB), which was $3.35. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. - 2 - The information in this prospectus is not complete and may be changed. No one may sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offerto sell these securities and no one is soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION Dated August 23, 2007 12,445,661 Shares of Common Stock XEDAR CORPORATION This prospectus covers the resale by our selling stockholders of 12,445,661 shares of our common stock . The selling stockholders’ names and share amounts are set forth under “Selling Stockholders” in this prospectus. The shares will be offered by our selling stockholders at the then prevailing market prices or at privately negotiated prices.The offering will terminate on the earlier of the date all of the shares are sold or one year from the date hereof.We will not receive any proceeds from the sale of shares offered by the selling stockholders. Our common stock is quoted on the NASDAQ over-the-counter bulletin board under the symbol “XDRC.OB.” Investing in our common stock involves substantial risks. See “Risk Factors” beginning on page7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is August 23, 2007. - 3 - TABLE OF CONTENTS About This Prospectus 5 Summary 5 Summary Financial Information 8 Risk Factors 9 Use of Proceeds 13 Price Range of Common Stock 13 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 13 Business 23 Management 30 Security Ownership of Executive Officers, Directors and Beneficial Owners of Greater Than 5% of Our Common Stock 34 Certain Relationships and Transactions and Corporate Governance 35 Selling Stockholders 36 Plan of Distribution 38 Related Party Transactions 39 Description of Capital Stock 39 Experts 40 Legal Matters 40 Where You Can Find More Information 40 Financial Statements 41 - 4 - ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus as we have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. No one is making an offer to sell these securities in any jurisdiction where such an offer or sale is not permitted. SUMMARY This summary highlights material information regarding us and the offering contained in this prospectus. However, you should read the entire prospectus carefully, including the financial information and related notes, before making an investment decision. Business Overview We have two primary lines of business. First, we obtain federal geographical and land information ownership data from the Bureau of Land Management and state and county geographical and land information data from various states and counties and convert this information into databases that are sold to oil and gas companies, as well as several agencies of the federal government, along with browser software that allows users to easily access ownership information about specific parcels of land.This service is offered both on compact disc and through an Internet site.Nearly all sales are on an annual or quarterly subscription basis.We also offer production mapping services to a number of clients. Second, we provide information technology systems and enterprise assurance and security analysis services to various federal government agencies.We use an internally-developed systems security analysis tool to improve the efficiency of our consultants, which allows us to bid more competitively for new work. We have over 200 commercial and government customers.Approximately 75% of our revenue is derived from government customers, which include the Department of State, the National Park Service, the Internal Revenue Service, the Bureau of Land Management, the Bureau of Reclamation, and the U.S. Forest Service.Our commercial customers include most of the major domestic petroleum companies including: Anadarko Petroleum, BP America, ConocoPhillips, Devon Energy, EnCana, Shell, Williams Production, and Yates Petroleum. Our principal executive offices are located at 8310 South Valley Highway, Suite 220, Englewood, Colorado 80112 and our telephone number is 303-377-0033. We operate from offices in Colorado, Maryland, New Mexico, and Virginia. We also maintain an Internet site at www.xedarinc.com.Our common stock trades in the NASDAQ over-the-counter bulletin board (OTCBB) under the ticker symbol “XDRC.OB.” - 5 - Company History We are a Colorado corporation, incorporated in 1974 for the purpose of designing, developing, fabricating and selling high technology electro-optical equipment and related electrical equipment, including devices such as cameras, video systems, video amplifiers, image systems, electro-optical transmissions and electrical test equipment.We were quoted for trading on the Electronic Bulletin Board from 1975 until November 28, 2001, when we filed a Form 15, Certification and Notice of Termination of Registration with the Securities and Exchange Commission and terminated our quotation on the Bulletin Board.We engaged in minimal operations until October 1, 2004 (the date of our new development stage), when we commenced activities to become current in reporting with the Commission as a shell company.Effective December 31, 2006, through a wholly owned subsidiary formed specifically for that purpose, we merged with Premier Data Services, Inc., a Delaware corporation.Before the merger there was no material relationship between us, our affiliates, and Premier. Post merger, we conduct the business of Premier, through our wholly owned subsidiary, Premier.Premier was formed in 1994 by four partners, Robert Johnson, Brad Taggart, Mark Chase, and Gary Kerr, three of whom remain with us today (Robert Johnson, Brad Taggart, and Mark Chase).We issued a string of land database and mapping products, including ClaimFinder® in 1995, LeaseFinder® in 1996, LotFinder® and CartéView® in 1997, Lease Sale System in 1998, Land Link® in 1999, PDS Studio® in 2001, Launch Pad in 2002, Map Layout Express in 2003, Map Server in 2004 and the Historical Lease Sale database in 2006.Also, we developed a number of custom applications for selected Federal Government clients, such as the BLM Lease Sale System, Mining Claim ADP, and OG Map II software. These custom applications expanded our base of development experience, allowing us to transfer technology from our custom design work into packaged software products. We targeted initial sales efforts primarily at the mining industry, followed by the oil & gas industry and then the federal government market, with sales to the BLM, Bureau of Reclamation, and U.S. Forest Service. We acquired FuGEN, Inc., a Maryland based software development and systems consulting company, in early 2002.This gave us an expanded foothold in the federal government marketplace, which has led to major information technology systems and enterprise security consulting projects with the Department of State, the Veterans Administration, the Bureau of Land Management, and the National Park Service.FuGEN was also founded in 1994.The founder and the initial two members of FuGEN’s executive staff are still active in our day-to-day operations. We had no material relationship with FuGEN or its shareholders prior to the purchase. On January 1, 2007, we acquired Land Links Company Ltd., a New Mexico based geographic information systems company that specializes in the geographic coordinate database (GCDB).This acquisition expanded our services in the GIS arena to the federal government, especially the BLM, which is the prime user of GCDB information.We had no material relationship with Land Links or its members prior to the purchase. In February 2007, we sold our Justice Information Systems division to an unrelated third party. On March 22, 2007, pursuant to a Stock Purchase Agreement, as amended by the First Amendment to Stock Purchase Agreement, dated July 26, 2007, we purchased all of the outstanding stock of Atlantic Systems Corporation, a Virginia corporation, from its shareholders.With this purchase we now provide strategic planning, business development services and program management to the Federal government.We had no material relationship with Atlantic or its shareholders prior to the purchase. Please see the section titled "BUSINESS" beginning on page 20 of this prospectus as well as the section titled "MANAGEMENT'S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS" beginning on page 11 for a more full discussion of our company history and the acquisitions summarized above. - 6 - The Offering Securities offered by our selling stockholders: Up to 12,445,661 shares of common stock, no par value. Securities outstanding prior to and after the offering: 24,031,320 shares of common stock, no par value. Use of proceeds: We will not receive any proceeds from the sale of the common stock. Description of Selling Stockholders and Plan of Distribution Through this prospectus we are registering for resale (a) 1,500,000 shares of our common stock that we issued to a group of three accredited investors, effective December 29, 2006, at a purchase price of $0.01 per share;(b) 9,204,859 shares of our common stock that we issued, effective December 31, 2006, in connection with our merger with Premier; (c) 360,000 shares of our common stock that we issued to a group of two accredited investors in connection with our acquisition of Land Links effective January 1, 2007; (d) 1,380,802 shares of our common stock that we issued to a group of three accredited investors as the initial payment in connection with our acquisition of Atlantic effective March 22, 2007, as amended July, 26, 2007. The shares registered will be offered by our selling stockholders at then prevailing market prices or at privately negotiated prices.The offering will terminate on the earlier of the date all of the shares are sold or one year from the date hereof.We will not receive any proceeds from the sale of shares offered in this offering.The selling stockholders will bear all sales commissions and similar expenses with respect to the shares offered by them.All other expenses in connection with the registration statement of which this prospectus is a part will be borne by us. The names and share amounts of the selling stockholders are set forth under “Selling Stockholders and Plan of Distribution” in this prospectus. None of the selling stockholders are our officers, directors or 10% stockholders. - 7 - SUMMARY FINANCIAL INFORMATION The following summary financial information should be read in conjunction with “Management’s Discussion and Analysis and Results of Operation” and our audited financial statements and related notes included elsewhere in this prospectus. The financial information for the fiscal years ended December 31, 2006 and 2005, is derived from our audited financial statements in this prospectus. The financial information for the six months ended June 30, 2007 is derived from the unaudited consolidated financial statements in this prospectus. Operations Statement Information For the Year Ended December 31, 2006 2005 Xedar Corporation Revenue $ 6,237,339 $ 7,860,152 Gross Profit 3,277,013 4,353,316 Net operating income (loss) (571,604 ) 138,754 Net income (loss) (609,965 ) 13,247 Net income (loss) per share Basic (0.04 ) 0.001 Diluted (0.04 ) 0.001 Atlantic Systems Corporation Revenue $ 5,326,173 $ 5,198,843 Gross Profit 843,164 623,348 Net operating income (loss) 144,365 (118,090 ) Net income (loss) 151,505 (119,887 ) Balance Sheet Information June 30, 2007 December 31, (unaudited) 2006 Xedar Corporation Total assets $ 15,966,217 $ 3,597,297 Goodwill from acquisitions 6,070,176 1,246,904 Notes payable to related parties 303,163 383,338 Stockholders’ equity 14,769,356 2,077,276 Atlantic Systems Corporation Total assets $ 671,583 Note receivable from shareholder (184,500 ) Stockholders’ equity (89,324 ) - 8 - RISK FACTORS The shares of common stock offered by this prospectus involve a high degree of risk and represent a highly speculative investment. You should not purchase these shares if you cannot afford the loss of your entire investment. In addition to the other information contained in this prospectus, you should carefully consider the following risk factors in evaluating us, our business prospects and an investment in our shares of common stock. We depend on database content obtained through agreements with third parties, and the failure to maintain these agreements could result in the elimination of some products, or more expensive data collection alternatives. A significant proportion of the content we use in our database products is obtained from either commercial or government entities under licensing agreements or requests under the Freedom of Information Act.In particular, information obtained from government entities cannot be obtained elsewhere.If the government entities restrict or withdraw their content from us, some of our products would be cancelled, which would result in the elimination of up to $650,000 of recurring revenue. Our financial results could weaken if we cannot consistently obtain customer renewal of database subscriptions or product maintenance agreements. In 2006, we obtained approximately 24% of our revenue from annual subscriptions to our database products.Our results depend on our ability to achieve and sustain high annual renewal rates on existing subscriptions and to enter into new subscription arrangements on commercially acceptable terms.A 1% decline in subscription renewal rates equates to an annual profit reduction of about $15,000. In 2006, 37% of our total revenue was generated by sales to our two largest customers pursuant to contracts that may be terminated or are subject to renewal at the election of such customers.Termination of such contracts would eliminate a substantial portion of the revenues generated by our FuGEN subsidiary. While we have a diverse customer base that includes many large companies and government entities, our two largest customers generated 37% of our total revenue in 2006.One government contact, initiated in 2003 through a prime contractor with the Department of State, comprised 29% of our total 2006 revenue.This contract was transferred to a new prime contractor, BearingPoint, Inc.,in 2006, and has since been renewed for the 2007 calendar year.It is subject to an annual renewal provision.The following risks are inherent in government contracts: · Because federal laws permit government agencies to terminate a contract for convenience, our government clients may terminate or decide not to renew our contracts with little or no prior notice. · Government clients may audit contract payments we receive for several years after these payments are made. Based on these audits, the clients may adjust or demand repayment of payments we have previously received.None of the audits performed to date on our government contracts have resulted in any significant adjustments to our financial statements.It is possible, however, that an audit in the future could have an adverse effect on our consolidated financial statements. · Government contract regulations provide that any company convicted of a crime or indicted on a violation of statutes related to federal contracting may lose its right to receive future contract awards or extensions. · Our ability to earn revenues from our existing and future U.S. federal government projects will depend upon the availability of funding from U.S. federal government agencies. We cannot control whether those clients will fund or continue funding our outstanding projects. - 9 - · Our ability to secure new government contracts and our revenues from existing government contracts could be adversely affected by any one or a combination of the factors listed above. Our growth strategy may prove unsuccessful. Our growth strategy involves broadening our database product line, as well as expanding the range of geographic information systems services offerings, and increasing our penetration into the federal government system security market.Land databases are difficult to acquire and make commercially viable, while the addition of new geographical information systems services are highly dependent on our ability to acquire other companies.Further, increased penetration into the systems security market requires the addition of experienced sales staff, who are difficult to acquire and retain.If we are unable to surmount these issues, our operating performance, including our ability to generate additional revenues on a profitable basis, may be adversely affected. We may be unable to identify potential acquirees, complete acquisitions, or integrate acquisitions into our operations. We intend to selectively pursue acquisitions to complement our internal growth.There can be no assurance that we will be able to identify suitable candidates for successful acquisitions at acceptable prices.In addition, our ability to achieve the expected returns and synergies from our past and future acquisitions depends substantially on our ability to integrate the offerings, technology, administrative functions, and personnel of these businesses into our business in an efficient and effective manner.We can provide no assurance that we will be successful in integrating acquired businesses or that acquired businesses will perform at anticipated levels.In addition, our past and future acquisitions may subject us to unanticipated risks or liabilities or disrupt our operations and divert management’s attention from day-to-day operations. We are affected by conditions and trends in our targeted industries, which may inhibit our ability to grow or otherwise adversely affect our business. We derive substantially all of our revenue from customers in the oil and gas industry and the federal government.As a result, our business, financial condition, and results of operations depend upon conditions and trends affecting these industries generally.For example, there is an ongoing consolidation trend in the oil and gas industry that has resulted in a reduction of many database subscriptions as our subscribers combine their operations. Thus, if continued, these trends could have a material adverse effect on our business.A failure to maintain revenues and margins would have a material adverse effect on our business, financial condition, and operating results. The federal government has substantially reduced its spending in order to channel funding into various war efforts, resulting in funding reductions on several system security projects. The federal government has repeatedly shifted funding out of its established programs to fund its various war efforts.These funding reductions have repeatedly reduced the budgets of several system security projects in which our staff were involved.If the war effort continues, we can expect to see reduced staffing levels on many federal projects in which we are involved, as well as the risk of outright program cancellation.Continued funding reductions may reduce or eliminate the revenues generated by our FuGEN and Atlantic subsidiaries, which derive much of their business from the federal government. - 10 - The loss of key personnel could impair our future success. Our future success depends in part on the continued service of our executive officers and other key management, sales, consulting, and operations personnel and on our ability to continue to attract, motivate, and retain additional highly qualified employees.The loss of the services of one or more of our key personnel, officers or directors, or our inability to recruit replacements for such personnel or to otherwise attract, motivate, or retain qualified personnel could have an adverse effect on our business, operating results, and financial condition. We operate in competitive markets, which may adversely affect our market share and financial results. Our competitors have significant financial and information-gathering resources, recognized brands, technological expertise, and market experience.These competitors are continuously enhancing their products and services, developing new products and services, and investing in technology to better serve the needs of their existing customers and to attract new customers. Our land database products compete with offerings from InfoPipe Inc., Divestco Inc. and WhiteStar, Inc.In addition, the federal government itself can be considered a competitor, since it is making an increasing amount of land data available to the public via the Internet and other means.Our consulting segment competes against a number of companies, and has subcontracted with several of them, including CACI, CSC, SAIC, STG, Inc., ITS Services, NCI Information Services and Stanley Associates. We may also face competition from organizations and businesses that have not traditionally competed with us but that could adapt their products and services to meet the demands of our customers.Increased competition may require that we reduce the prices of our offerings or make additional capital investments, which could adversely affect our margins.If we are unable or unwilling to do so, we may lose market share in our target markets and our financial results may be adversely affected. We could experience system failures, which could interrupt customer access to our Internet site, shut down various databases linked to our Internet site, or prevent us from distributing information to our customers by other means. Our ability to protect our data center against damage from fire, power loss, telecommunications failure, or other disasters is critical.Any delays or failures in our systems or errors in the technology that we use to store and deliver content to our customers would harm our business.The growth of our customer base may also strain our systems in the future.In addition, our products could be affected by failures of third-party technology used in our products and internet site, and we may have no control over remedying such failures.Any failures or problems with our systems could force us to incur significant costs to remedy such failures or problems, decrease customer demand for our products, tarnish our reputation, and harm our business. Shares eligible for future sale could depress the price of our shares. Sales of substantial amounts of our common stock in the public market, or the perception that such sales could occur, could adversely affect the market price of our shares.As of August 20, 2007, we had 24,031,320 shares of common stock outstanding.In excess of a majority of our outstanding shares are subject to registration rights agreements that require us to use our reasonable efforts to register such shares under the Securities Act of 1933 and, in some cases, are subject to the lock-up agreements described below.Any sales of common stock by us or our significant stockholders, or the perception that such sales might occur, could have a material adverse effect on the price of our shares. - 11 - Substantially all of our stockholders have agreed not to sell or otherwise dispose of their shares of common stock until December 2007, with the exception of three shareholders who own approximately 2,830,000 shares, and who may sell those shares at any time, subject to applicable securities law.However, upon the expiration of the lock-up periods, a significant number of shares of our common stock will become freely tradable, subject to applicable securities law, which could depress the market price of our stock. The price of our common stock may be volatile and may be affected by market conditions beyond our control. Our share price is likely to fluctuate in the future because of the volatility of the stock market in general and a variety of factors, many of which are beyond our control, including: · Quarterly variations in actual or anticipated results of operations; · Changes in financial estimates by securities analysts; · Actions or announcements by us or our competitors; · Regulatory actions; · Litigation; · Loss or gain of major customers or content providers; · Additions or departures of key personnel; and · Future sales of our common stock. Market fluctuations could result in volatility in the price of our common stock, which could cause a decline in the value of your investment.In addition, if our operating results fail to meet the expectations of stock analysts or investors, we may experience an immediate and significant decline in the trading price of our common stock. Our directors, executive officers and affiliates will continue to exert significant control over our future direction, which could reduce our sale value. Members of our Board of Directors and our executive officers, together with their affiliates, own a significant number of shares of our outstanding common stock. Accordingly, these stockholders, if they act together, will be able to control all matters requiring approval of our stockholders, including the election of directors and approval of significant corporate transactions. The concentration of ownership, which could result in a continued concentration of representation on our Board of Directors, may delay, prevent or deter a change in control and could deprive our stockholders of an opportunity to receive a premium for their common stock as part of a sale of our assets. Our operations have generated significant losses, which may continue. Our operations generated a loss of $610,000 in 2006 and $1,856,000 during the six months ending June 30, 2007.For the reasons discussed above, and elsewhere in this prospectus, including under the heading "MANAGEMENT'S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS" on page 13, we may not be able to reverse this trend, increase revenues, or cut costs to a sufficient extent to avoid losses in future periods. Investors should not anticipate receiving cash dividends on our common stock. We have never declared or paid any cash dividends or distributions on our common stock and intend to retain future earnings, if any, to support our operations and to finance expansion. Therefore, we do not anticipate paying any cash dividends on the common stock in the foreseeable future. - 12 - USE OF PROCEEDS The shares of common stock registered hereby will be offered by our selling stockholders at then prevailing market prices or at privately negotiated prices.We will not receive any proceeds from the sale of shares offered in this offering.The selling stockholders will bear all sales commissions and similar expenses with respect to the shares offered by them.All other expenses in connection with the registration statement, of which this prospectus is a part, will be borne by us. PRICE RANGE OF COMMON STOCK Our common stock trades on the NASDAQ over-the-counter bulletin board (OTCBB) under the ticker symbol “XDRC.OB.” As of July 31, 2007, there were approximately 206 holders of record of our common stock. The following table sets forth, for the periods indicated, the high and low closing bid prices per share for our common stock as reported by Pink Sheets LLC.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transaction prices. Our shares were not traded publicly in Fiscal 2005. Period High Low 2007 First Quarter $3.25 $0.90 Second Quarter $4.85 $1.85 2006 First Quarter $0.02 $0.02 Second Quarter $0.02 $0.02 Third Quarter $0.10 $0.02 Fourth Quarter $0.30 $0.10 MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS The following information includes certain forward-looking statements of management of the company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact.
